ORDER
Per curiam:
Carlos Melgar was convicted by a Pettis County jury- of one count of first-degree assault, one count of armed' criminal action, and one count of unlawful use of a weapon. Melgar’s post-conviction motion argued that trial counsel was ineffective for failing to call a certain witness to testify on his behalf. Following an evidentiary hearing, Meglar’s post-conviction motion was denied. We affirm. A memorandum explaining our decision has been provided to thé parties. Rule 84.16(b).